Hr. Nelson Brown
Executive Director
Texas Commission on Alcoholism
1501 Guadalupe Street
Austin 1, Texas
                          Opinion No. WU-467
                          Re:    Payment of travel and per diem
                                 expenses for employees of the
                                 Commission on Alcoholism and
                                 employees of other State De-
                                 partments to attend the Insti-
Dear Mr. Brown:                  tute of Alcohol Studies.
         The University of Teaa IS presenting a six-day
Institute on Alcohol Studies In cooperation with the Texas
Commlsslon on Alcoholism. The Texas Commission on Alcohol-
ism has secured the services of several nationally and lnter-
nationally known authorities and your opinion request con-
cerns the payment by various State agencies of per diem and
travel expenees for their employees who intend~to attend the
Institute.
         You have asked this office whether the following
State employees can receive per diem and travel expenses to
attend the Institute, such employees being classified Into
three groups: (1) Field Representatives of the Commission
on Alcoholism; State Hospital employees such as doctors, nurses,
chaplains, and social workers; Texas State Hospitals and
Special School employees who work full time with alcoholic
patients,and who are paid from the special supplemental ap-
propriation which is listed under the Commlsslon's Approprla-
tion in Article III of House Bill 133; (2) employees of
Publie Welfare, Department of Health, Department of Public
Safety, Board of Pardons and Paroles, Texas Employment Com-
mission, Texas Department of Corrections and the Liquor Con-
trol Board, whose work brings them into contact with alcoholics
and their families; (3) employees of the Central Education
Agency, Junior Colleges and Agencies of Higher Education whose
jobs necessitate a knowledge and understanding of modern methods
of Instruction regarding the problem of alcoholism.
Mr. Nelson Brown, Page 2.    (Ww-467)


         In a supplemental opinion request you have requested
this office to pass on the legality of the Commission to re-
imburse one of your Field Representatives for travel expenses
incurred by him while attending the National Council on Alco-
holism Institute held at Columbia University. It is our under-
standing that all of the other expenses that will be incurred
in attending this Institute w&lJ1be couen8dr~.bp~,dvech~~grship.
         The answers to your questions are governed byethe
application of Section 51 of Article III of the Texas Consti-
tution, which is as follows:
                "The Legislature shall,have no power
         to make any grant or authorize the making of
         any grant of public moneys to any individual,
         association of individuals, municipal or other
         corporations whatsoever; . . .I'
         It is apparent that,the above Article prohibits the
Legislature from granting or appropriating public money to any
Individual, association of individuals, municipal or other cor-
porations. However, the Texas courts have interpreted Sec-
tion 51, Article III, as not preventing the Legislature from~
appropriating State funds to an Individual, association of in-'
divlduals, municipal or other oorporatlons If the use and pur-
pose of the appropriation la for the furtherance of the govern-
mental duties of the State. If the appropriation is for a use
not related to State governmental duties and functions, such
appropriation is a gratuity and Invalid. Bexar County v. Linden,
110 Tex. 339, 220 S.W. 760 (1920); Road District No. 4, Shelby
Co. v. Allred, 60 S.W.2d 164 (Comm. App., 1934) opinion adopted
by the Supreme Court; City of Aransas Pass v. ieelln    247 S.W.
T;;8?&l;ppTeX.339 (19231; Jones v. Alexander, 59 S.W.% 1083,
          . 1933), opinion adopted by the Supreme Court; Texas
Pharmaceutical Association v. Dooley, 90 S.W.2d 328 ,(Tex.Clv.
App.,1936); Jefferson Co. v. Board of Co.,& Dlst. Road Indebted-
=,    182 S.W. 26 908 (1944).
         Accordingly, the extent that the authorization for
the expenditure of appropriated funds for personnel to attend
schools, clinics and conferences, etc., for training purposes
is directly and substantially related to the performance of
the State's governmental functions. The llmltatlon Imposed by
the provisions of Section 51, Article III of the Texas Constl-
tution, Is that no governing board map allow State employees
and officials to attend schools, clinics or conferences, etc.,
which bear no substantial and direct relation to the govern-
mental duties of the State.
Mr. Nelson Drown, Page 3.    (W-467)         .


         We find the following language in the Qeneral Ap-
propriation Bill, 55th Legislature, Regular Session, at
pages 1153 and 1154, respectively:
                "Sec. 29.   . . .
               "f. Travel expenses may be reimbursed
        from the appropriations made In this Act only
        where the purposes of the travel performed are
        clearly for the conduct of the State's official
        business and in ommonance with the legal re-
        sponsibilltles of the agency of the State re-
        presented.
               II. . .

                "Sec. 30. . w ..
               "b. State employees are entitled to a
        per diem allowance while engaged In travel on
        official state business, provided such travel
        Is authorized by heads of state agencies or an
        employee to whom such authority has been of-
        ficially delegated. . . ."
         Therefore, in order for us to answer your opinion re-
quest, it is neoessary to apply the above statutory llmita-
tion to the fact situation that you have presented and deter-
mine if the training in question is for the furtherance of the
governmental duties of the various State agencies who desire
to send their employees to attend this Institute and, there-
fore, State business.
         In reviewing past Attorney General's Opinions on
the same question of training of governmental personnel, it
is noted that the following rules have been consistently ap-
plied to determine whether the training was such that the
State could pay for it. The question asked is whether the
training described will be directly and substantially used
to facilitate the governmental duties and functions of the
State agency requesting such training. Also,:do the facts
establish that there Is a reasonable, substantial and direct
relationship between the purpose of the training and the ac-
complishment of the governmental functions entrusted to the
employee? (Attorney General's Opinion ~~-83, April 1, 1957,
Insurance Commission employee training at I.B.M. school, two-
weeks course; Attorney Cteneral'sOpinion WW-223, September
12, 1957, Department of Public Safety employee pilot training
                                                                ,




Mr. Nelson Brown, Page 4.    NW-467)


in flight proficiency training program; Attorney General's
Opinion ~-2128, Department of Public Safety employee train-
ing in Police Administration at Northwestern University,
four and one-half months course); and Attorney General's
Opinion WW-433.
         In applying the above rules to the fact situation
that you have presented, It is our opinion that each group
of employees must be discussed separately to determine
whether the training received by them at the Institute will
be directly and substantially used by them in the further-
ance of their governmental duties.
         The statutory duties and functions of the Texas
Commission on Alcoholism, Article 5561c, Vernon's Civil
Statutes, Section 5 (2), provides that,the Commission shall:
                "(2) Establish cooperative relatlon-
         ships with other State and local agencies, hos-
         pitals, clinlce, public health, welfare, and
         law enforcement authorities, educational and
         medical agencies and organizations, and other
         related public and private groups."
         Section 6 of Article 5561~ provides that:
                "To effectuate the purpose of this
         Aot and to make maximum use of existing facil-
         ities and personnel, It shall be the duty of
         all departments and agencies of the State
         government and of all officers and employees
         of the State, when requested by the Commis-
         sion, to cooperate with it in all activities
         consistent with their proper function, . . .'
         It is clearly shown by the above statutory provi-
sion that the Texas Commission on Alcoholism is to work In
cooperation with the other State agencies, and unless there
is a cooperation with the various State agencies, then the
purpose of the Commission would be defeated.
         In Group One, we clearly think that those employees
are to gain valuable knowledge at the Institute which will be
a substantial and direct benefit to the State by teaching
them how to treat the alcoholic patients in the State hos-
pitals.
     .
-




    Mr. Nelson Brown, Page 5.     (W-467 1


             We further think that all of the employees In
    Group Two will gain benefits that will be a substantial and
    direct benefit In helping them to carry out their duties as
    State employees. These employees in Group Two come into
    contact with alcoholics in every phase of their work and
    certainly if the employees in Group Two can learn a method
    to help these alcoholics, then they have been substantially
    and directly benefited by attending the Institute.
             We now come to the third group of employees. The
    Third Group of employees is composed entirely of educators.
    In Article 2911 of Vernon's Civil Statutes, we find the fol-
    lowing language:
                   "All public schools in this State
            shall be required to have taught in them
            orthography, . . . The effects of alcohol
            and narcotics shall be taught in all grades
            of the public schools and In all of the col-
            leges and universities that are wholly or In
            part supported by State funds."
             It is, therefore, our opinion that employees of the
    Central Education Agency and the employees of the agencies of
    higher education may be allowed their travel expenses and per
    diem. The technical knowledge gained by these employees of
    the Central Education Agency and higher education agencies       \
    would be for such a purpose as to fall within the above dis-
    cussed rule.
             However, we do not think that the personnel from the
    Junior College falls within any of the groups above discussed.
    Personnel from the Junior Colleges could not be paid by the
    State for their travel expenses. Article IV, Section 5 at
    page 1097 of the General Appropriation Bill of the 55th Legis-
    lature provides:
                    "The expenditure by a Public Junior
             College of any funds received by It under the
             provisions of this Article shall be limited to
             the payment of Instructional salaries and the
             purchase of supplies and materials required
             for instructional purposes.'
             Therefore, it is our opinion that the Junior College
    personnel cannot have their expenses paid by any State agency
    or by State funds.
                                                                .




Mr. Nelson Brown,   Page 6.    (Uw-4671


         The 55th Legislature in the Qeneral Appropriation
Bill has appropriated funds to cover travel expenses and per
diem expenses for all of the employees covered In Qroups One,
Two and Three and we, therefore, conclude that the purpose
of the Institute and the accomplishment of the functions of
government entrusted to the emplo$eed~.arereasonable, substan-
tial and direct. Therefore, those employees approved In this
opinion should be allowed their travel and per diem expenses
while attending the Institute.
         We are further of the opinion that the situation posed
in your supplemental opinion request also falls within the rule
above discussed, and, therefore, the Field Representative who
attended the National Council on Alcoholism at Columbia Univer-
sity should be allowed his travel and per diem expenses.

                          SUMMARY
              Payment of travel and per diem expenses
              for certain State employees attending
              an Institute on Alcohol Studies held by
              the Texas Commission on Alcoholism and
              the National Council on Alcoholism is
              authorized.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney Qeneral of Texas


                                       Linward Shivers
LSIpf:zt                               Assistant
APPROVED:
OPINION COMMITTEE
Qeo. P. Blackburn, Chairman
J. Arthur Sandlin
Richard B. Stone
Wayland C. Rivers, Jr.
L. P. Lollar
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Ceppert